     Case: 1:19-cv-06269 Document #: 14 Filed: 10/04/19 Page 1 of 6 PageID #:63




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


__________________________________________
                                          )
UNITED STATES SECURITIES                  )
AND EXCHANGE COMMISSION,                  )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                   Case No. 19-cv-6269
                                          )
ZVI FEINER,                               )
FNR HEALTHCARE, LLC, and                  )
EREZ BAVER,                               )
                                          )
                  Defendants,             )
                                          )
      and                                 )
                                          )
NETZACH INVESTMENTS, LLC, and             )
CEDARBROOK MANGEMENT, INC.,               )
                                          )
                  Relief Defendants.      )
__________________________________________)


     JUDGMENT AS TO DEFENDANT EREZ BAVER AND RELIEF DEFENDANT
                   CEDARBROOK MANAGEMENT, INC.

       The Securities and Exchange Commission having filed a Complaint and Defendant Erez

Baver and Relief Defendant Cedarbrook Management, Inc. (“Cedarbrook”) having entered a

general appearance; consented to the Court’s jurisdiction over Defendants and the subject matter

of this action; consented to entry of this Judgment without admitting or denying the allegations

of the Complaint (except as to jurisdiction and except as otherwise provided herein in paragraph

VI); waived findings of fact and conclusions of law; and waived any right to appeal from this

Judgment:
     Case: 1:19-cv-06269 Document #: 14 Filed: 10/04/19 Page 2 of 6 PageID #:63




                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant Baver is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant Baver’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant Baver or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

Baver is permanently restrained and enjoined from violating Section 17(a) of the Securities Act

of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use

of any means or instruments of transportation or communication in interstate commerce or by



                                                 2
     Case: 1:19-cv-06269 Document #: 14 Filed: 10/04/19 Page 3 of 6 PageID #:63




use of the mails, directly or indirectly:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to obtain money or property by means of any untrue statement of a material fact

                or any omission of a material fact necessary in order to make the statements

                made, in light of the circumstances under which they were made, not misleading;

                or

        (c)     to engage in any transaction, practice, or course of business which operates or

                would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant Baver’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant Baver or with anyone described in (a).

                                                III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that (i)

Defendant Baver is liable for disgorgement of $175,711.19, representing profits gained as a

result of the conduct alleged in the Complaint net of amounts he has already reimbursed to

investors, together with prejudgment interest thereon in the amount of $185,064.98, for a total of

$360,776.17; and (ii) Defendant Baver and Relief Defendant Cedarbrook are liable, jointly and

severally, for disgorgement of $1,652,835.47, representing profits gained as a result of the

conduct alleged in the Complaint, together with prejudgment interest thereon in the amount of

$240,123.44, for a total of $1,892,958.91. Defendant Baver and Relief Defendant Cedarbrook




                                                 3
     Case: 1:19-cv-06269 Document #: 14 Filed: 10/04/19 Page 4 of 6 PageID #:63




shall satisfy this obligation by paying the specified amounts to the Securities and Exchange

Commission within 30 days after entry of this Judgment.

       Defendant Baver and Relief Defendant Cedarbrook may transmit payment electronically

to the Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant Baver and Relief Defendant Cedarbrook

may also pay by certified check, bank cashier’s check, or United States postal money order

payable to the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Erez Baver or Cedarbrook Management, Inc. as a defendant or relief defendant in this

action; and specifying that payment is made pursuant to this Judgment.

       Defendant Baver and Relief Defendant Cedarbrook shall simultaneously transmit

photocopies of evidence of payment and case identifying information to the Commission’s

counsel in this action. By making this payment, Defendant Baver and Relief Defendant

Cedarbrook relinquish all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant Baver or Relief Defendant Cedarbrook.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Judgment to

the United States Treasury.


                                                  4
     Case: 1:19-cv-06269 Document #: 14 Filed: 10/04/19 Page 5 of 6 PageID #:63




       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Judgment. Defendant Baver and Relief

Defendant Cedarbrook shall pay post-judgment interest on any delinquent amounts pursuant to

28 U.S.C. § 1961.

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that, upon

motion of the Commission, the Court shall determine whether a civil penalty pursuant to Section

20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15

U.S.C. § 78u(d)(3)] is appropriate against Defendant Baver and, if so, the amount of the penalty.

In connection with the Commission’s motion for a civil penalty, and at any hearing held on such

a motion: (a) Defendant Baver will be precluded from arguing that he did not violate the federal

securities laws as alleged in the Complaint; (b) Defendant Baver may not challenge the validity

of the Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the

Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine

the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn

deposition or investigative testimony, and documentary evidence, without regard to the standards

for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

connection with the Commission’s motion for disgorgement and/or civil penalties, the parties

may take discovery, including discovery from appropriate non-parties.

                                                 V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and that Defendant



                                                  5
     Case: 1:19-cv-06269 Document #: 14 Filed: 10/04/19 Page 6 of 6 PageID #:63




Baver and Relief Defendant Cedarbrook shall comply with all of the undertakings and

agreements set forth therein.

                                                VI.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. § 523, the

allegations in the complaint are true and admitted by Defendant Baver, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant Baver

under this Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant Baver of the

federal securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. § 523(a)(19).

                                                VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.


                                               VIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


Dated: 10/4/2019


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 6
